     Case 3:17-cv-02366-BAS-KSC Document 203 Filed 01/30/19 PageID.4559 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     AL OTRO LADO, INC., et al.,                         Case No.: 17CV2366-BAS(KSC)
12                                        Plaintiff,
                                                           ORDER RESETTING CASE
13     v.                                                  MANAGEMENT CONFERENCE
                                                           AND RELATED DATES
14     KIRSTEN NIELSEN, U.S., Department
       of Homeland Security, in her official
15
       capacity,
16                                      Defendant.
17
18
19
              The Fed. R. Civ. P. 26(f) conference shall be completed on or before February 22,
20
      2019.
21
              A Joint Discovery Plan shall be lodged with Magistrate Judge Crawford on or
22
      before March 8, 2019. (The date and time for the CMC should be included in the caption
23
      of the Joint Discovery Plan.)
24
              The date of initial disclosure pursuant to Rule 26(a)(1)(A-D) shall occur on or
25
      before March 8, 2019.
26
27
28

                                                       1
                                                                                 17CV2366-BAS(KSC)
     Case 3:17-cv-02366-BAS-KSC Document 203 Filed 01/30/19 PageID.4560 Page 2 of 2


 1          Counsel shall appear telephonically on March 15, 2019 at 10:00 a.m. before
 2    Magistrate Judge Crawford for a Case Management Conference pursuant to Federal Rule
 3    of Civil Procedure 16(b). Plaintiffs’ counsel shall initiate the telephonic conference.
 4    Dated: January 30, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  17CV2366-BAS(KSC)
